Citation Nr: 1223943	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chronic muscle spasms and low back pain, to include as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Statements dated in March 2009 and November 2009 raise claims of entitlement to an increased rating for the Veteran's service-connected anxiety disorder, a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and a claim for other residuals of a head injury (apart from the already service-connected anxiety disorder) to include post-concussion syndrome.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A disorder manifested by muscle spasms and low back pain is not caused or aggravated by his service-connected anxiety disorder, and was not incurred in or aggravated by active service.

2.  The Veteran's hypertension was not caused or aggravated by his service-connected anxiety disorder, and was not incurred in or aggravated by active service.

3.  The Veteran's GERD was not caused or aggravated by his service-connected anxiety disorder, and was not incurred in or aggravated by active service

CONCLUSIONS OF LAW

1.  A disorder manifested by muscle spasms and back pain was not caused or aggravated by the Veteran's service-connected anxiety disorder, and is not otherwise related to active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  Hypertension was not caused or aggravated by the Veteran's service-connected anxiety disorder, and is not otherwise related to active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  GERD was not caused or aggravated by the Veteran's service-connected anxiety disorder, and is not otherwise related to active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a March 2008 letter informed the Veteran of all five elements of direct service connection as well as the elements of service connection on a secondary basis, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination in December 2008 which addressed all three issues on appeal.  The Board finds that the VA examination is adequate for the purpose of making a decision on these claims, as the examiner reviewed the claims file and relevant medical history, interviewed and examined the Veteran, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  The Board notes that VA medication opinions with respect to these claims were also provided in June 2008, as well as an examination of the spine.  These opinions are also based on a review of the claims file and supported by rationales based on and consistent with the evidence of record, including the Veteran's medical history. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis and cardiovascular-renal disease such as hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, as is the case here, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

A. Disorder Characterized by Chronic Muscle Spasms and Low Back Pain

The Veteran claims entitlement to service connection for a disorder manifested by  chronic muscle spasms and low back pain, which he argues was caused or aggravated by his service-connected anxiety disorder.  For the following reasons, the Board finds that service connection is not warranted. 

Turning to the evidence of record, private treatment records dated in April 1991 reflect that the Veteran had a recurrent back injury and complained of intermittent back spasms with pain extending from the right hip to the shoulder blade.  It was noted that the Veteran had leg length inequality, with the right leg being two centimeters shorter than the left leg.  These records suggest that the Veteran's back pain was due in part to abnormal weight bearing caused by his leg length discrepancy. 

A June 1992 private treatment record likewise reflects that the Veteran had chronic, recurrent low back pain radiating to the shoulder with a history of leg length discrepancy.  X-ray studies of the spine and hip were negative.

A February 1997 private treatment record reflects that the Veteran woke up with a sudden back spasm radiating above the hip to the chest and upper back on the right side.  He was diagnosed with a lumbar strain.

An October 2007 letter from the Veteran's treating physician at VA, DR. S.M., states that the Veteran "tend[ed] to get muscle tension and spasm during his anxiety episodes."  Thus, the physician concluded that the Veteran's muscle tension and spasms were related to his anxiety disorder and should be service connected.

A June 2008 VA x-ray study of the spine revealed borderline osteoporosis, slightly decreased lordosis, and mild narrowing of the L4-L5 disc.  

The June 2008 VA medical opinion reflects that the examiner reviewed the claims file and found that the Veteran had mild degenerative changes of the lumbar spine, which was consistent with his age.  The examiner also noted that recent VA mental health treatment records made no mention of muscle spasms or low back pain.  The examiner concluded that anxiety was not a usual cause of lumbar muscle spasm or low back pain.

A September 2008 letter from the Veteran's treating psychiatrist at VA, Dr. C.V., states that the Veteran's muscle tension and spasms, as well as his GERD and hypertension, were related to his generalized anxiety disorder diagnosis.  

An October 2008 VA treatment record reflects that the Veteran complained of chronic and constant  muscle spasms which started at the right pelvis and radiated to the anterior chest.  It was noted that anxiety and "large crowds" made these spasms worse. 

At the December 2008 VA examination, the Veteran reported having back pain for many years which was located on the right side of the lumbar area.  It was constant and varied in intensity.  He also had occasional spasms.  The examiner noted the x-ray evidence of osteoporosis, lordosis, and degenerative changes of the lumbar spine.  After reviewing the claims file and medical records therein and examining the Veteran, the examiner concluded that the Veteran's lumbar strain was less likely than not due to or aggravated by his anxiety disorder and more likely related to physiologic factors.  

The Veteran also submitted an article from Mayo Clinic reflecting that anxiety disorder can cause muscle tension.  

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's muscle spasms and low back pain and his anxiety disorder.  In this regard, the Veteran's muscle spasms and low back pain have been located on the right side since at least April 1991, and these symptoms have consistently been shown to be related to a lumbar strain associated with leg-length discrepancy and later with osteoporosis, lordosis, and degenerative disc disease of the lumbar spine.  Indeed, the private treatment records dating from 1991 to 1997 make no mention of the Veteran's anxiety in association with his low back pain and spasms.  Moreover, the June 2008 and December 2008 VA examiners found that the Veteran's back pain and muscle spasms were more likely due to discrete pathology of the back and less likely than not due to his anxiety disorder.  

The Board acknowledges the Veteran's reported increase in back pain and spasms during anxiety episodes and the October 2007 letter by Dr. S.M. stating that service connection should be granted for muscle tension and spasms due to their reported association with the Veteran's anxiety episodes.  However, the October 2007 letter by Dr. S.M. is essentially based on the Veteran's reported history and does not account for the fact that the Veteran's lumbar spine pain and spasms have been consistently diagnosed as a lumbar strain associated with leg length discrepancy or objective pathology of the lumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not).  There is no competent medical evidence showing that the Veteran's anxiety has caused or aggravated this underlying pathology.  The Board notes that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Moreover, while the Veteran is competent to report pain and discomfort, pain in itself does not constitute a disability for which service connection may be granted without a diagnosed or identifiable underlying malady or condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board gives more weight to the findings of the June 2008 and December 2008 VA examiners, as these are based on a thorough review of the claims file and the clinical evidence as shown by x-ray studies.  They are also consistent with the early private treatment records dated in 1991, 1992, and 1997 showing that the Veteran's pain and spasms of the low back were associated with a lumbar strain.  By contrast, the October 2007 opinion by Dr. S.M. did not consider or account for this evidence but, in essence, merely re-stated the Veteran's reported history. 

With regard to the September 2008 opinion by the Veteran's treating psychiatrist at VA, Dr. C.V., the Board notes that it is not accompanied by any rationale.  In Nieves-Rodriguez, 22 Vet. App. at 304, the Court held that the probative value of a medical opinion comes from its reasoning, and therefore a medical opinion is not entitled to any weight if it contains only data and conclusions.  Because the opinion by Dr. C.V. contains no supporting rationale, it has little or no probative value and is outweighed by the June 2008 and December 2008 opinions of the VA examiners, which are supported by rationale grounded in the Veteran's medical history and the clinical findings.  The Board noted further, that neither opinion submitted in support of the Veteran's claim establishes evidence of a baseline disability to establish aggravation of a nonservice-connected condition by a service connection condition, and the use of the word "related" in such opinions is insufficient to establish causation on the basis of aggravation between such disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 
 
The Board has also considered the article by Mayo Clinic reflecting that anxiety can cause muscle tension and other physical symptoms.  However, for the reasons discussed above, the Board finds that there is no competent or probative evidence showing that the Veteran's anxiety disorder has caused or aggravated an objective, discrete disability associated with his low back pain and spasms.  Rather, the probative evidence of record as reflected in the private treatment records and VA examination reports shows that the Veteran's back pain and spasms are due to pathology of the low back.  While it is certainly plausible that the Veteran's anxiety causes or exacerbates some muscle tension, it has not been shown to have caused or permanently aggravated a discrete disability.  Accordingly, the Mayo Clinic article is outweighed by the competent medical evidence specific to this claim showing that the Veteran's anxiety did not cause or aggravate his low back disability and associated muscle spasms.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The Board acknowledges the Veteran's contention that his service-connected anxiety disorder has caused or aggravated his recurrent muscle spasms and low back pain.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether his anxiety caused or aggravated a discrete disability associated with his lumbar spine pain and spasms, as this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion that his low back pain and muscle spasms are caused or aggravated by his service-connected anxiety disorder carries little weight and is outweighed by the findings to the contrary by the VA examiners, who are medical professionals that considered the Veteran's statements and the pertinent evidence of record and not found such a relationship.  See id.  

Accordingly, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's service-connected anxiety disorder and his low back pain and muscle spasms, either via causation or aggravation.  As such, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board has also considered whether service connection for muscle spasms and low back pain may be established on a direct basis.  However, the service treatment records and examination reports do not show any diagnoses, treatment, or complaints of low back pain or muscle spasms, and do not show any injury to the back.  Moreover, the Veteran's lumbar spine was found to be normal when it was examined at separation.  The Veteran has not stated that he injured his back in service or experienced back pain at the time.  The earliest evidence of the Veteran's back pain and muscle spasms is the April 1991 private treatment record, which is dated over twenty years since the Veteran separated from active service in July 1965.  The Veteran has not stated that he experienced a continuity of symptoms related to the back ever since active service and has not otherwise contended that his back pain and muscle spasms are related to service.  Therefore, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for muscle spasms and low back pain must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Hypertension

The Veteran claims entitlement to service connection for hypertension, which he argues was caused or aggravated by his service-connected anxiety disorder.  For the following reasons, the Board finds that service connection is not warranted. 

The Board notes that the medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

The Veteran's private treatment records show blood pressure readings meeting the definition of hypertension as early as 1990, with an April 1990 private treatment record showing that the Veteran had systolic blood pressure of 90 mm and diastolic blood pressure of 150 mm.  The earliest diagnosis of hypertension is reflected in an April 1991 private treatment record.  Recent VA treatment records confirm that the Veteran currently has hypertension, as shown, for example, in a January 2008 VA treatment record.  

In support of his claim, the Veteran submitted a September 2008 letter from his treating psychiatrist at VA, Dr. C.V., stating that the Veteran was being treated for generalized anxiety disorder with acute panic attacks, and that his hypertension was related to his anxiety disorder.  The psychiatrist did not provide further information or a supporting rationale for his opinion in this letter.  However, the Board notes that a September 2008 notation by Dr. C.V. in the VA treatment records reflects that he had discussed the Veteran's case with a colleague and concluded that hypertension "theoretically may be related" to anxiety, "although we will not be able to prove or disprove the connection."  Thus, according to this notation, Dr. C.V. included hypertension in the September 2008 letter among the other disorders he found to be related to the Veteran's anxiety (the other two being muscle tension and spasms and GERD).  

The Veteran also submitted an article from the Mayo Clinic stating that "[a]nxiety doesn't cause persistent high blood pressure (hypertension)."  However, the article goes on to state that episodes of anxiety can cause dramatic, temporary spikes in blood pressure, and that if these occur frequently, they can cause just as much damage to the blood vessels, heart, and kidneys as chronic high blood pressure.  Moreover, persons with anxiety were more likely to resort to unhealthy habits such as smoking, drinking, or overeating which, in turn, could increase the risk of high blood pressure. 

The June 2008 VA medical opinion obtained in connection with this claim states that the examiner had reviewed the claims file and concluded that the Veteran's hypertension was not caused by his anxiety.  The examiner explained that most hypertension was genetic in origin and that blood pressure could only be temporarily elevated by acute episodes of anxiety.  

The December 2008 VA examination report reflects that after reviewing the claims file and examining the Veteran, to include taking blood pressure readings, the examiner concluded that the Veteran's hypertension was less likely than not due to or aggravated by his anxiety.  In this regard, the examiner explained that hypertension was a common condition, and that the National Health and Nutrition Examination Survey estimated that almost a third of U.S. residents between the ages of 40 and 59 had hypertension.  Moreover, according to medical authority, 95 percent of cases of hypertension were primary in nature with secondary causes of hypertension being uncommon.  Thus, the examiner concluded that the Veteran more likely than not had essential hypertension, and thus it was less likely than not caused or aggravated by anxiety. 

In carefully reviewing the evidence of record, the Board concludes that the preponderance of the competent and probative evidence weighs against a finding that the Veteran's anxiety caused or aggravated his hypertension.  In this regard, the Mayo Clinic article submitted by the Veteran shows that anxiety does not cause hypertension but only temporary elevations in blood pressure during acute anxiety episodes.  While the article goes on to state that repeated spikes in blood pressure due to anxiety can cause damage to the blood vessels, heart, and kidneys, the Veteran has not argued, and there is no evidence of record showing that the Veteran has sustained such damage due to high blood pressure, let alone that he in fact has frequent spikes of high blood pressure as opposed to controlled hypertension.  With regard to the article's statement that hypertension can also be caused by unhealthy habits associated with anxiety, the Veteran has not argued and there is no evidence suggesting a relationship between the Veteran's hypertension and unhealthy habits stemming from his anxiety.  

The Board has also considered the September 2008 letter by Dr. C.V. stating that the Veteran's hypertension was related to anxiety.  However, as this opinion is not supported by any rationale or explanation, it carries very little weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The only explanation provided for this opinion is Dr. C.V.'s notation in a September 2008 VA treatment record that hypertension "theoretically may be related" to anxiety, although this connection could not be proved or disproved.  Unfortunately, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board gives more weight to the more definite statement in the Mayo Clinic article discussed above, as well as the more definite opinions by the VA examiners.  Unlike Dr. C.V.'s opinion, the June 2008 and December 2008 VA opinions are supported by a complete rationale.  Indeed, the June 2008 VA opinion is in keeping with the Mayo Clinic article submitted by the Veteran, stating that anxiety only causes temporary increases in blood pressure rather than chronic aggravation.  Moreover, as explained by the December 2008 VA examiner, it was unlikely that the Veteran's hypertension was caused or aggravated by anxiety because medical and statistical evidence shows that the vast majority of cases of hypertension (95 percent) were cases of "essential hypertension," meaning hypertension that was not related to another condition.  Thus, for the foregoing reasons, the Board finds that the September 2008 letter by Dr. C.V. is outweighed by more probative medical evidence of record, namely the Mayo Clinic article and the June 2008 and December 2008 VA opinions. 

The Board acknowledges the Veteran's contention that his hypertension was caused or aggravated by anxiety.  However, the Board finds that whether such a relationship exists is a determination that is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to render a competent opinion in this regard.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Thus, the Board gives more weight to the Mayo Clinic article and the June 2008 and December 2008 VA medical opinions, all of which constitute competent and probative medical evidence weighing against a relationship between hypertension and anxiety, either via causation or aggravation. 

Accordingly, the Board finds that the Veteran's anxiety did not cause or aggravate his hypertension.  Therefore, service connection for hypertension is not warranted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board has also considered whether service connection for hypertension may be established on a direct basis.  However, the service treatment records and examination reports do not reflect high blood pressure readings, a prescription for blood pressure medication, or diagnoses of hypertension.  The May 1965 separation examination shows that the Veteran's heart and vascular system were found to be normal on clinical evaluation and the Veteran denied a history of high blood pressure in the accompanying report of medical history.  Moreover, the Veteran has not stated that he has had high blood pressure or hypertension ever since active service and there is no other evidence of record of a continuity of symptoms.  The earliest evidence of hypertension is reflected in the private treatment records dated in 1990 and 1991, which is about twenty-five years after the Veteran's discharge from active service in 1965.  This long period of time between the Veteran's service and the onset of hypertension weighs against a relationship to service.  See Maxson, 230 F.3d at 1333.  Therefore, service connection for hypertension is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Finally, because hypertension did not manifest within one year of service separation, service connection may not be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. GERD

The Veteran claims entitlement to service connection for GERD, which he argues was caused or aggravated by his service-connected anxiety disorder.  For the following reasons, the Board finds that service connection is not warranted. 

Turning to the evidence of record, a July 1992 private treatment record reflects that the Veteran underwent surgery for a bleeding duodenal ulcer three weeks earlier.  It was noted that the Veteran was urinating two to three times per night, was not sleeping well, had anxiety, and was having a bowel movement, which sometimes manifested as diarrhea, after each meal. 

Private treatment records dated in June 1999 reflect that the Veteran had a history of a bleeding ulcer six years earlier and was complaining of abdominal pain which had been present for three days and loose bowel movements after meals, as well as trouble voiding.  The Veteran was diagnosed with possible dumping syndrome with a rule-out diagnosis of recurrent peptic ulcer disease (PUD).  Laboratory testing at this time revealed a high level of helicobacter pylori of 19 U/mL, with a normal range being 0 to 5 U/mL.  It was noted that helicobacter pylori had been associated with chronic gastritis and peptic ulceration.  X-ray studies showed that the Veteran's duodenal bulb was deformed secondary to old peptic disease, with no active ulcer crater.

VA treatment records starting from April 2001 show a diagnosis of GERD which was treated with medication.  

An April 2003 VA treatment record reflects that the Veteran felt uneasy in unfamiliar surroundings and would get a "shaky feeling" in his stomach at those times.  

A March 2004 VA treatment record reflects that the Veteran had a history of dumping syndrome after duodenal ulcer surgery.  In this regard, it was noted that the Veteran had dumping syndrome every morning which was not controlled by medication. 

An October 2004 VA mental health treatment record reflects that the Veteran reported having increased bowel movements at unexpected times associated with anxiety.  

A September 2006 letter from the Veteran's treating psychiatrist at VA, Dr. S.M., states that the Veteran's anxiety often manifested as bowel incontinence and that the Veteran was constantly afraid of soiling himself and always had to be near a restroom.  

A September 2007 VA treatment record reflects that the Veteran had a history of diverticulitis and was complaining of lower left quadrant pain which had been present for three days.  A CT scan of the abdomen revealed a severe descending colon and sigmoid colon diverticulosis. 

A January 2008 VA treatment record again reflects that the Veteran had a history of dumping syndrome after duodenal ulcer surgery.  He was also diagnosed with GERD and diverticulitis.

An April 2008 VA mental health treatment record reflects that the Veteran was always anxious and had difficulties with increased frequency of bowel movements at times.  

The June 2008 VA medical opinion reflects that the examiner reviewed the claims file and concluded that the Veteran's GERD was a mechanical disorder of the lower esophageal sphincter which was not related to anxiety.  The examiner also noted that the Veteran had a history of smoking for many years as well as alcohol use which were known to have an adverse effect on lower esophageal sphincter functioning. 

A September 2008 letter by Dr. C.V., the Veteran's treating psychiatrist at VA, states that the Veteran's GERD was related to his anxiety disorder.  The psychiatrist did not provide further information or a supporting rationale for his opinion in this letter.  However, the Board notes that a September 2008 notation by Dr. C.V. in the VA treatment records reflects that he had discussed the Veteran's case with a colleague and would include GERD in his letter supporting this claim, as GERD "theoretically may be related" to anxiety, "although we will not be able to prove or disprove the connection."  

The December 2008 VA examination report reflects that the examiner reviewed the claims file and performed a thorough examination of the Veteran.  The examiner concluded that the Veteran's GERD was more likely due to anatomic factors including postsurgical changes from his ulcer surgery and less likely than not due to or aggravated by anxiety. 

In carefully reviewing the evidence of record, the Board concludes that the competent and probative medical evidence of record weighs against a finding that the Veteran's anxiety caused or aggravated a gastrointestinal disability.  In this regard, the private treatment records discussed above show that the Veteran's dumping syndrome and other gastrointestinal problems have a specific physiological basis-namely residuals of an ulcer surgery in 1992, a continued high level of helicobacter pylori in 1999, which is associated with chronic gastritis and peptic ulceration, and a deformed duodenal bulb secondary to old peptic disease.  The September 2007 VA CT scan of the abdomen confirms that the Veteran had a severe descending colon and sigmoid colon diverticulosis.  The private treatment records and more recent VA treatment records also show that the Veteran's dumping syndrome followed his peptic ulcer surgery.  Finally, the June 2008 and December 2008 VA opinions confirm that the Veteran's symptoms were due to "anatomic factors" in the form of post-surgical changes from the Veteran's ulcer surgery, as shown in the June 1999 and September 2007 diagnostic imaging of the abdomen.  The June 2008 and December 2008 VA opinions are especially probative as they are supported by complete rationales which are consistent with the evidence of record and the Veteran's medical history as shown in his treatment records.  Moreover, they are based on a review of this history and, in the case of the December 2008 VA opinion, an examination of the Veteran. 

The Board gives more weight to the June 2008 and December 2008 opinions of the VA examiners than to the September 2006 letter by Dr. S.M. and the September 2008 letter by Dr. C.V.  With regard to the letter by Dr. S.M., it is based only on the Veteran's reported history and not grounded in the clinical findings or the Veteran's medical history as reflected in his treatment records.  Indeed, it does not mention or account for the Veteran's past ulcer surgery and residuals thereof, including a deformed duodenum.  See Nieves-Rodriguez, 22 Vet. App. at 304  (holding that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not).  The Board notes that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board gives more weight to the June 2008 and December 2008 VA medical opinions, as they are grounded in the clinical findings of record and the Veteran's past medical history as shown in his treatment records, and supported by a complete rationale. 

With regard to the September 2008 letter by Dr. C.V., the Board finds that it is entitled to very little weight as it is not supported by any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The only explanation provided for this opinion is Dr. C.V.'s notation in a September 2008 VA treatment record that GERD "theoretically may be related" to anxiety, although this connection could not be proved or disproved.  Unfortunately, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33.  Moreover, the opinion by Dr. C.V. does not mention or account for the Veteran's history of ulcer surgery and the findings of a deformed duodenum and diverticulosis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the Board concludes that this rationale is outweighed by the more definite June 2008 and December 2008 VA medical opinions, which are based on the objective clinical findings and the Veteran's specific medical history, and are not merely speculative.  

The Board has considered the Veteran's statements that he experiences increased bowel movements during episodes of anxiety.  The Board finds that these statements are both competent and credible.  See Washington, 19 Vet. App. at 368; see also Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, while the Veteran may experience increased symptomatology during periods of anxiety, the competent and probative evidence of record does not show that his anxiety has caused or permanently aggravated an underlying disorder associated with his bowel movements.  Rather, the competent evidence shows that these have been diagnosed as dumping syndrome which occurred shortly after and has been attributed to the Veteran's June 1992 ulcer surgery.  Moreover, the Veteran, as a lay person, does not have the medical knowledge or expertise to render a competent opinion as to whether his anxiety caused or aggravated an underlying gastrointestinal disorder.  Thus, the Board gives more weight to the findings of the June 2008 and December 2008 VA medical examiners, as they have the medical expertise necessary to render an informed opinion in this regard. 

The Board has also considered whether service connection for GERD may be established on a direct basis.  However, the service treatment records and examination reports do not reflect gastrointestinal problems or a diagnosis of GERD.  The May 1995 separation examination shows that the Veteran's abdomen and viscera were found to be normal on clinical evaluation, and that the Veteran denied stomach or intestinal trouble and frequent indigestion in the accompanying report of medical history.  Further, the Veteran has not stated that he has had GERD or gastrointestinal problems ever since active service and there is no other evidence of record of a continuity of symptoms.  The earliest evidence of gastrointestinal problems is the July 1992 private treatment record showing that the Veteran had recently undergone ulcer surgery.  This record is dated about twenty-five years after the Veteran's discharge from active service in 1965.  Hence, the long period of time between the Veteran's service and the onset of gastrointestinal problems weighs against a relationship to service.  See Maxson, 230 F.3d at 1333.  Therefore, service connection for GERD is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for GERD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a disorder characterized by chronic muscle spasms and low back pain, to include as secondary to service-connected anxiety disorder, is denied. 

Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder, is denied. 

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected anxiety disorder, is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


